DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1, 3, 6, 10-13 and 19 are allowable. Claims 2, 4-5, 7-9, 14-18 and 20, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among Species 1-5 and Species A-D, as set forth in the Office action mailed on 02/25/2021, is hereby withdrawn and claims 2, 4-5, 7-9, 14-18 and 20 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claims 1-20 remain pending in the application.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Gary Eastman on 08/22/2022

The application has been amended as follows: 

IN THE CLAIMS
Claim 11 (Currently amended):  A device for interrupting a flow of fluid through a fluid conduit upon the detection of a leak, comprising: a controller configured to establish a geo-fence boundary and configured to detect a home leak signal and an away leak signal; a primary valve in fluid communication with a fluid conduit; a multi-unit property comprising a plurality of units, each unit [[comprising a space for a distinct tenant and]] having: a valve and flow meter in fluid communication with the fluid conduit; a portable electronic device having a global positioning satellite position detector capable of determining a position; a means for communicating said position to said controller; a means for comparing said position to said geo-fence boundary; a means for temporarily overriding the operation of said geo-fence boundary; and a means for detecting an over flow condition and generating a fault signal in response thereto; wherein the valve of a unit of the plurality of units closes in response to a fault signal generated for the unit, and wherein the primary valve closes when [[fault signals are generated for more than one unit]] said home leak signal or said away leak signal is detected and indicates a leak in at least two units of the plurality of units.


Claim 12 (Currently amended):  The device for interrupting a flow of fluid through a fluid conduit upon the detection of a leak of claim 11, further comprising a means to detect a leak condition and generating said fault signal in response thereto.

Claim 13 (Currently amended):  The device for interrupting a flow of fluid through a fluid conduit uponSer. No. 16/041,216 Page 9 the detection of a leak of claim 12, further comprising an occupant sensor.

Reasons for Allowance
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, Dietzen et al. (US 20170030528; “Dietzen”) teaches a device (100; Figures 1-3 and 5-9) for interrupting ([0215]) a flow of fluid ([0215]) through a fluid conduit (shut off valve 1200 of  meter 100 is used to shut off the water that is consumed by the water consumption unit; where the water consumption unit will obtain water through a fluid conduit; [0168, 0215]) upon detection of a leak (upon detecting use of water at a time that when no use is expected, a warning/alert will be issued which indicates that a leak is present; the shut off valve will be closed to shut off the flow of water when an alert or warning is made; [0049, 0215]), comprising: leak detectors (metering units 100 include flow meter 500; [0141, 0143]; Figure 9) configured to detect a fluid leak (flow measurement is used to determine that flow consumption is present when no use is expected; when flow measurement is present, an alert or warning is issued indicative of a leak; [0049]) from a fluid conduit (water that is consumed by the water consumption unit; where the water consumption unit will obtain water through a fluid conduit; [0168, 0215]); at least two unit valves (shut off valve 1200 of each meter 100 is used to shut off the water that is consumed by the water consumption unit; where the water consumption unit will obtain water through a fluid conduit; [0168, 0215]) in fluid communication ([0168, 0215]) with said fluid conduit ([0168, 0215]), each unit valve (valve 1200 of each unit 100) associated with a unit (2100, 2200 and 2300; Figure 3) of a property (2000; Figure 3) and through which fluid detected to the associated unit flow (units 2100, 2200 and 2300 contain a metering unit 100, where each unit 100 includes a respective valve 1200; See Figure 3); a controller (50; Figure 2) in communication with said leak detectors ([0248]) and said unit valves (the controller 50 is in communication with the automatic shut-off valves 1200 in order to cause the shut-off valves 1200 to close when a warning or alert is issued; [0049 and 0215]) and configured to establish a geo-fencing boundary (home location is provided to for the flow meter unit 100 and a predefined geographical distance is made based on the home location of the flow meter unit 100; where the flow meter unit 100 contains the shut off valve 1200 and the flow meter 500; See Figures 6 and 9; [0049]) about said unit valves (1200) and said leak detectors (flow meter 500); a means (user’s portable electronic device; [0049]) to detect any occupant of a plurality of occupants (paragraph [0049] states that an application for users/owners of each unit are downloaded by users on a portable electronic device; therefore, each of the users/owners of each unit will have a respective portable electronic device; thus, the flow meter unit 100 is in communication with each of the portable electronic devices of each user/owner is used in order to determine whether or not the respective user/owner is within the predefined geographical distance; [0049]) within said geo-fencing boundary (the each user’s portable electronic device is used to detect that the users/owners are within or outside the predefined geographical distance in order to place the flow meter unit 100 into the “away mode”; [0049]) in communication with said controller (each of the user’s portable electronic device are connected to the flow meter unit 100, where the flow meter unit 100 includes the controller 50; [0049]; Figures 1-3 and 5-9) and configured to output a vacant signal (when each of the user’s portable electronic device is determined by the apparatus to be located more than the predefined geographical distance from the home location of the flow meter unit 100; [0049]) when no occupant is detected within said geo-fencing boundary (when each of the user’s portable electronic device is determined by the apparatus to be located more than the predefined geographical distance from the home location of the flow meter unit 100; [0049]); upon detection of said vacant signal (when the user’s portable electronic device is determined by the apparatus to be located more than the predefined geographical distance from the home location of the flow meter unit 100, the flow meter unit 100 is placed in the “away” mode) said controller (50) monitors for an away leak signal (when the meter unit 100 placed in the “away mode”, the flow meter 500 is used to monitor the flow of water; upon detecting water flow at a time that when no use, i.e. no water flow, is expected, a warning/alert will be issued which indicates that a leak is present; [0049, 0215]) from said leak detectors (flow meter 500 is used to measure flow; where the flow measurement is used to indicated leakage; [0141, 0143]; Figure 9); wherein a unit valve (1200) of said at least two unit valves (valves 1200 of units 2100, 2200 and 2300; Figure 3) is closed when said away leak signal indicates a leak in the corresponding unit (when the meter unit 100 is placed in the “away mode”, the flow meter 500 is used to monitor the flow of water; upon detecting water flow at a time that when no use, i.e. no water flow, is expected, a warning/alert will be issued which indicates that a leak is present; the shut off valve 1200 will be closed to shut off the flow of water when an alert or warning is made; [0049 and 0215]).
Dietzen teaches in another embodiment the means (the determination of the water consumption unit being “occupied” means that the user’s portable electronic device is within the predefined geographical distance; [0046]) configured to output an occupied signal (when the user’s portable electronic device is within the predefined geographical distance; [0046]) upon detection of an occupant ([0046]) within said geo-fencing boundary (the determination of the water consumption unit being “occupied” means that the user’s portable electronic device is within the predefined geographical distance; [0046]); wherein upon detection of said occupied signal ([0046]) said controller monitors for a home leak signal from said leak detector ([0046]).
Ranganathan (US 20040192342; “Ranganathan”) teaches the means being a GPS enabled device/global positioning satellite position detector (the wireless network element 104A acquires the location data regarding the mobile wireless device 102 through a Global Positioning System (GPS); [0030]).
Trescott et al. (WO 2006/089075; hereinafter “Trescott 1”) teaches a timer means (when time out button is pressed in step 544, a count-down timer is started in step 548 in order to delay the placement of the system in the Away Mode; Page 27, Lines 12-17) for delaying transitions from said occupied signal to said vacant signal (Page 8, Lines 10-11; Page 9, Lines 4-6 and Page 27, Lines 12-17; Figure 9B).
Henderson et al. (US 20050087230; “Henderson”) teaches a primary valve (407; Figure 5) in fluid communication with said fluid conduit (conduit/tubing between valve 407 and property 404; Figure 5) and through which fluid directed to a property flows ([0035]).
In claim 1, the specific limitations of "wherein primary valve is closed when said home leak signal is detected and indicates a leak in at least two units and said primary valve is closed when said away leak signal is detected and indicated a leak in at least two units" in combination with the remaining limitations as claimed are neither anticipated nor made obvious over the prior art made of record.
Claims 2-5 are also allowed for depending on claim 1.



Regarding claim 6, Dietzen teaches a device(100; Figures 1-3 and 5-9) for interrupting([0215]) a flow of fluid ([0215]) through a fluid conduit (shut off valve 1200 of  meter 100 is used to shut off the water that is consumed by the water consumption unit; where the water consumption unit will obtain water through a fluid conduit; [0168, 0215])  upon the detection of a leak (upon detecting use of water at a time that when no use is expected, a warning/alert will be issued which indicates that a leak is present; the shut off valve will be closed to shut off the flow of water when an alert or warning is made; [0049, 0215]), comprising: leak detectors (metering units 100 include flow meters 500; [0141, 0143]; Figure 9) configured to detect a leak (flow measurement is used to determine that flow consumption is present when no use is expected; when flow measurement is present, an alert or warning is issued indicative of a leak; [0049]) from a fluid conduit (water that is consumed by the water consumption unit; where the water consumption unit will obtain water through a fluid conduit; [0168, 0215]) by monitoring a fluid flow rate (flow measurement, which is made by flow rate, made by flow meter 500 is used to determine that flow consumption is present when no use is expected; when flow measurement is present, an alert or warning is issued indicative of a leak; [0049, 0139, 0161]) of said fluid conduit (water that is consumed by the water consumption unit; where the water consumption unit will obtain water through a fluid conduit; [0168, 0215]); a plurality of unit valves (valves 1200 of each unit 100; Figure 3) in fluid communication with said fluid conduit (shut off valves 1200 of meters 100 are used to shut off the water that is consumed by the water consumption unit; where the water consumption unit will obtain water through a fluid conduit; [0168, 0215]), each unit valve (1200) associated with a unit of the property (valve 1200 of each meter unit 100 of each unit 2100, 2200, and 2300 of property 2000; Figure 5) and through which fluid detected to the associated unit flows (each valve 1200 will permit fluid to flow from the fluid conduit 2016; See Figure 5); a controller (50; Figure 5) configured to establish a geo-fencing boundary (home location is provided to for the flow meter unit 100 and a predefined geographical distance is made based on the home location of the flow meter unit 100; where the flow meter unit 100 contains the shut off valve 1200 and the flow meter 500; See Figures 6 and 9; [0049]) about said unit valves (1200) and said leak detectors (500) and is in communication with said leak detector ([0248]) and said unit valves (the controller 50 is in communication with the automatic shut-off valve 1200 in order to cause the shut-off valve 1200 to close when a warning or alert is issued; [0049 and 0215]); a plurality (paragraph [0049] states that an application for users/owners of each unit are downloaded by users on a portable electronic device; therefore, each of the users/owners of each unit will have a respective portable electronic device; thus, the flow meter unit 100 is in communication with each of the portable electronic devices of each user/owner is used in order to determine whether or not the respective user/owner is within the predefined geographical distance; [0049]) of occupant sensors (user’s portable electronic device is used to sense the location of the user; [0049]) configured to detect a person within said geo-fencing boundary (each of the user’s portable electronic device is used to detect that the respective user/owner is within or outside the predefined geographical distance in order to place the flow meter unit 100 into the “away mode”; [0049]) and output a vacant signal (when each of the user’s portable electronic device is determined by the apparatus to be located more than the predefined geographical distance from the home location of the flow meter unit 100; [0049]) when no person is detected (when each of the user’s portable electronic device is determined by the apparatus is located more than the predefined geographical distance from the home location of the flow meter unit 100; [0049]), wherein each occupant sensor (one of the user’s portable electronic device which is used to sense the location of the user; [0049]) is in Ser. No. 16/041,216Page 6communication with said controller (the user’s portable electronic device is connected to the flow meter unit 100, and meters 100 are connected to controller 50; [0049]; Figures 1-3 and 5-9); wherein said controller (50) is further configured to monitor said leak detector (flow meter 500 is used to measure flow; where the flow measurement is used to indicated leakage; [0141, 0143]; Figure 9) for an away fluid flow rate threshold (when the meter unit 100 placed in the “away mode”, the flow meter 500 is used to monitor the flow of water; upon detecting water flow at a time that when no use, i.e. no water flow, is expected, a warning/alert will be issued which indicates that a leak is present; the away fluid flow rate threshold being any presence of water flow; [0049, 0215]) upon detection of said vacant signal (when the user’s portable electronic device is determined by the apparatus to be located more than the predefined geographical distance from the home location of the flow meter unit 100, the flow meter unit 100 is placed in the “away” mode) and output an away leak signal (a warning/alert will be issued which indicates that a leak is present; [0049, 0215]) when said away fluid flow rate threshold is met for a unit (when the meter unit 100 placed in the “away mode”, the flow meter 500 is used to monitor the flow of water; upon detecting water flow at a time that when no use is expected, a warning/alert will be issued which indicates that a leak is present, the away fluid flow rate threshold being any presence of water flow; [0049, 0215]), and to close a unit valve (1200) of said plurality of unit valves (valves 1200 from each metering unit 100; See Figure 3) upon detection of an away leak signal for the corresponding unit (when the meter unit 100 is placed in the “away mode”, the flow meter 500 is used to monitor the flow of water; upon detecting water flow at a time that when no use, i.e. no water flow, is expected, a warning/alert will be issued which indicates that a leak is present; the shut off valve 1200 will be closed to shut off the flow of water when an alert or warning is made; [0049]).
Dietzen teaches in another embodiment the occupant sensor (user’s portable electronic device is used to sense the location of the user; [0049]) configured to output an occupied signal (when the user’s portable electronic device is within the predefined geographical distance; [0046]) when a person ([0046]) is detected (the determination of the water consumption unit being “occupied” means that the user’s portable electronic device is within the predefined geographical distance; [0046]) and the controller (200) configured to monitor said leak detector (flow measurement is monitored by the flow meter 500 when an occupied status is detected; [0046]) for a home fluid flow rate threshold (the flow meter 500 is used to monitor the flow of water; upon detecting water flow at a time that when no use is expected, a warning/alert will be issued which indicates that a leak is present, the home fluid flow rate threshold being any presence of water flow; [0046]) upon detection of said occupied signal ([0046]) and output a home leak signal (a warning/alert will be issued which indicates that a leak is present; [0046]) when said home fluid flow rate threshold is met for a unit (the flow meter 500 is used to monitor the flow of water; upon detecting water flow at a time that when no use is expected, a warning/alert will be issued which indicates that a leak is present, the home fluid flow rate threshold being any presence of water flow; [0046]).
Ranganathan teaches the occupant sensor being a GPS enabled device/global positioning satellite position detector (the wireless network element 104A acquires the location data regarding the mobile wireless device 102 through a Global Positioning System (GPS); [0030]).
Williamson et al. (US 4,999,613; hereinafter “Williamson”) teaches output the vacant signal (“out” indicator; Column 16, Lines 52-63) when a person is not detected for a predetermined period of time (if a signal from a person is nor receiver during a time period of 5 minutes, the out indicator will be made stating that the person has departed or left from the remote location; Column 16, Lines 15-63).
Henderson et al. (US 20050087230; “Henderson”) teaches a primary valve (407; Figure 5) in fluid communication with said fluid conduit (conduit/tubing between valve 407 and property 404; Figure 5) and through which fluid to a property flows ([0035]).
In claim 6, the specific limitations of "to close said primary valve upon detection of an away leak signal for at least two units and close said primary valve upon detection of said home leak signal from at least two units" in combination with the remaining limitations as claimed are neither anticipated nor made obvious over the prior art made of record.
Claims 7-10 are also allowed for depending on claim 6.



Regarding claim 11, Dietzen teaches a device (method and apparatus 10; Figure 2) for interrupting ([0215]) a flow of fluid ([0215]) through a fluid conduit (shut off valve 1200 of meter 100 is used to shut off the water that is consumed by the water consumption unit; where the water consumption unit will obtain water through a fluid conduit; [0168, 0215]) upon theSer. No. 16/041,216 Page 7detection of a leak (upon detecting use of water at a time that when no use is expected, a warning/alert will be issued which indicates that a leak is present; the shut off valve will be closed to shut off the flow of water when an alert or warning is made; [0049, 0215]), comprising: a controller (200 of flow meter unit 100; Figures 6 and 9; [0413]) configured to establish a geo-fence boundary (home location is provided to for the flow meter unit 100 and a predefined geographical distance is made based on the home location of the flow meter unit 100; where the flow meter unit 100 contains the shut off valve 1200 and the flow meter 500; See Figures 6 and 9; [0049]) and configured to detect a home leak signal () and an away leak signal (when the meter unit 100 placed in the “away mode”, the flow meter 500 is used to monitor the flow of water; upon detecting water flow at a time that when no use, i.e. no water flow, is expected, a warning/alert will be issued which indicates that a leak is present; [0049, 0215]); a multi-unit property (2000; Figure 3) comprising a plurality of units (2100, 2200 and 2300; Figure 3), each unit (2100, 2200 and 2300) having: a valve (shut off valve 1200 of meter 100 located in each of units 2100, 2200 and 2300 is used to shut off the water that is consumed by the water consumption unit; where the water consumption unit will obtain water through a fluid conduit; [0168, 0215]) and flow meter ([0135, 0143 and 0147]) in fluid communication with a fluid conduit (shut off valve 1200 of meter 100 in each of units 2100, 2200 and 2300 is used to shut off the water that is consumed by the water consumption unit and the flow meter 500 in each of units 2100, 2200 and 2300 measures the amount of water that flows through the respective meter 100; where the water consumption unit will obtain water through a fluid conduit; thus the valve 1200 and the flow meter 500 in each of units 2100, 2200 and 2300 are in fluid communication with the fluid conduit between the meter 100 and the respective water consumption unit; [0168, 0215]); a portable electronic device (user’s portable electronic device is used to sense the location of the user; [0049]) capable of determining a position (user’s portable electronic device is used to sense the location of the user; [0049]); a means (the step of determining whether the portable electronic device  is located more than a predefined geographical distance from the home location, i.e. comparing the position to the geo fence boundary, is determined by method and apparatus 10; where the method and apparatus comprises a controller within the flow meter unit 100 and a central control 50 being a computer; controllers and computers use instructions/programming stored in databases tin order to execute method steps such as the comparing step; [0049 and 0131]) for comparing said position to said geo-fence boundary ([0049]); and a means (method and apparatus 10 includes flow meter unit 100 which includes valve 1200, controller 50 and flow meter 500; [0143]; Figures 1-3 and 5-9) for detecting an over flow condition (flow measurement from flow meter 500 is used to determine that flow consumption is present when no use is expected, i.e. over flow condition; [0049]) and generating a fault signal in response thereto (flow measurement from flow meter 500 is used to determine that flow consumption is present when no use is expected, i.e. over flow condition; when flow measurement is present, an alert or warning is issued indicative of a leak; [0049]); wherein the valve (1200; Figure 3) of a unit (2100) of the plurality of units (2100, 2200 and 2300) closes (in response to an alert or warning being issued, the valve 1200 is shut-off, i.e. closed; the act of shutting off the valve 1200 is performed by a some component of the method and apparatus 10; [0049 and 0215]) in response to a fault signal generated for the unit (in response to an alert or warning being issued, the valve 1200 is shut-off, i.e. closed; the act of shutting off the valve 1200 is performed by a some component of the method and apparatus 10; this is performed for each of the units 2100, 2200 and 2300; [0049 and 0215]).
Dietzen teaches in an alternated embodiment wherein said controller configured to detect for a home leak signal ([0046]).
Ranganathan teaches the portable electronic device (mobile wireless device 102) having a global positioning satellite position detector (the wireless network element 104A acquires the location data regarding the mobile wireless device 102 through a Global Positioning System (GPS); [0030]) capable of determining a position (the wireless network element 104A acquires the location data regarding the mobile wireless device 102 through a Global Positioning System (GPS); [0030]); a means (wireless network element 104A acquires the location information of the mobile wireless device 102 through the use of a base station 118A, where the base station 118A and the mobile wireless device 102 communicate wirelessly through the use of an antenna; See Figure 1; [0030]) for communicating said position (the wireless network element 104A acquires the location data regarding the mobile wireless device 102 through a Global Positioning System (GPS); [0030]) to said controller (wireless network element 104A; [0030]).
Trescott 1 teaches a means (when time out button is pressed in step 544, a count-down timer is started in step 548 in order to delay the placement of the system in the Away Mode; Page 27, Lines 12-17) for temporarily overriding the operation (when the time out button is pressed, a delay is created in order to place the system from the Home Mode to the Away mode; Page 8, Lines 10-11; Page 9, Lines 4-6 and Page 27, Lines 12-17; Figure 9B).
Note: By incorporating the means for temporarily overriding the operation of Trescott 1 to Dietzen and Ranganathan’s system, it will result in the means temporarily overriding the operation of Dietzen and Ranganathan’s geo-fence boundary.
In claim 11, the specific limitations of "wherein the primary valve closes when said home leak signal or said away leak signal is detected and indicates a leak in at least two units of the plurality of units" in combination with the remaining limitations as claimed are neither anticipated nor made obvious over the prior art made of record.
Claims 12-20 are also allowed for depending on claim 11.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY W MEGNA FUENTES whose telephone number is (571)272-6456. The examiner can normally be reached M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 5712722375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY W MEGNA FUENTES/Examiner, Art Unit 2856                                                                                                                                                                                                        
/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856